Argued November 8, 1943.
This case is governed by the construction to be given the following clause of Harry Gwillym's will:
"In case of death everything I own or have a part in goes to Margaret Gwillym to have and to hold until death".
If the clause had read, "In case of death everything I own or have a part in goes to Margaret Gwillym to have and to hold during the term of her natural life", it certainly would have passed only a life estate in the testator's realty. *Page 572 
We think the limitation, "until death", is the equivalent of "during the term of her natural life". No other construction can reasonably be made.
Judgment affirmed.